Mr. Justice Maxwell
delivered the opinion of the court.
Appellee, as plaintiff, secured judgment against appellant in a, justice court, from which judgment an appeal was prosecuted to the county court, where a trial to the court resulted in a judgment for the same amount in favor of appellee, from which judgment an appeal was taken to the court of appeals.
The only assignment of error discussed by'counsel for appellant is:
“2. Because said judgment is contrary to the law and evidence in such cause.”
Our attention is not called to any law which the judgment contravenes.
The argument of counsel is an attempt to convince this court that the findings and judgment of the trial court are contrary to the evidence.
This action was to recover for three months’ services as a servant at $30 per month. The right of plaintiff to recover depended upon whether defendant was conducting a boarding house with one Strepy as manager thereof. The evidence as to Rtrepy’s authority was conflicting and utterly irreconcilable. There was evidence to support the find*91ings of tire court upon this point. Under the settled rule of this court, such findings are conclusive.
The judgment will he affirmed.

Affirmed.

Chief Justice Gabbert and Mr. Justice Gunter concur.